          Case 5:19-cv-00070-OLG Document 9 Filed 06/03/19 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

ALUI ALTON,                                       §
      Plaintiff,                                  §
                                                  §
v.                                                §    CASE NO. 5:19-CV-00070-OLG
                                                  §
SEAQUEST MANAGEMENT, INC. and                     §          Jury Demanded
SEAQUEST INTERACTIVE                              §
AQUARIUM FORT WORTH, LLC.,                        §
     Defendant.                                   §

          NOTICE TO COURT REGARDING ATTORNEY UNAVAILABILITY


TO THE HONORABLE JUDGE OF SAID COURT:

Please take notice that counsel representing Alui Alton, Christopher J. McKinney, hereby notifies
the court and all counsel of record in the above-referenced cause that he will be unavailable on the
following dates:

                                         July 10-30, 2019

As such, Attorney for Plaintiff Alton will be unavailable for any hearings, settings, depositions,
trials or any other event which would require a responsive pleading or his presence. He is
requesting that all counsel of record refrain from scheduling any events during this timeframe that
would require his response or presence.

Dated: June 3, 2019                                   Respectfully submitted,



                                                  By: /s/ Christopher J. McKinney
                                                  Christopher J. McKinney
                                                  State Bar No. 00795516
                                                  The McKinney Law Firm, P.C.
                                                  21022 Gathering Oak
                                                  San Antonio, Texas 78260
                                                  Telephone:     (210) 832-0932
                                                  Facsimile:     (210) 568-4101
                                                  chris@themckinneylawfirm.com

                                                  COUNSEL FOR PLAINTIFF
            Case 5:19-cv-00070-OLG Document 9 Filed 06/03/19 Page 2 of 2



CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing document has been delivered to the following
individual(s) by Email and U.S. First Class Mail in accordance with the applicable Federal Rules
of Civil Procedure on June 3, 2019:

MICHAEL V. GALO, JR
Galo Law Firm, P.C.
4230 Gardendale, Bldg. 401
San Antonio, Texas 78229
Telephone: (210) 616-9800
Facsimile: (210)616-9898
mgalo@galolaw.com

COUNSEL FOR DEFENDANT


                                            /s/ Christopher J. McKinney
                                            Christopher J. McKinney




Notice of Attorney Unavailability
